Title: From Thomas Jefferson to Henry Dearborn, 27 May 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th: Jefferson to Genl. Dearborne.
                     Monticello May 27. 08.
                  
                  I inclose you information from Genl. Jackson which I presume you have otherwise recieved of an outrage committed by the Creeks. altho’ Hawkins will probably give us an account of it yet I presume you will think it necessary to make enquiries of him respecting it. as I shall leave this in 10. or 12. days for Washington, I have desired that no more letters may be forwarded from the post office to me at this place. I send you Knapp’s, Ward’s and Blake’s applications for the Paymaster’s place, and salute with great affection & respect.
                  
                     Th: Jefferson
                     
                  
               